Citation Nr: 1428322	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  07-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of multiple fracture injuries to the left knee and lower leg incurred in a motor vehicle accident with osteoporosis and chondromalaicia patella on an extraschedular basis (left knee/leg disability).

2.  Entitlement to an evaluation in excess of 30 percent for degenerative disc disease of the cervical and thoracic spine with herniated discs at C4-C5 on or after February 19, 2009 (cervical and thoracic spine disability).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to May 1975 and from September 1985 to July 2002.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 2009 rating decision, the RO increased the evaluation for the cervical and thoracic spine disability to 30 percent, effective from February 19, 2009.  While the Veteran has been granted a rating increase for this disability during the pendency of his appeal, this evaluation does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a March 2013 decision, the Board denied the claims of entitlement to an evaluation in excess of 20 percent for the cervical and thoracic spine disability prior to February 19, 2009, and entitlement to an evaluation in excess of 20 percent for the left knee/leg disability, as well as entitlement to service connection for a right hip disorder.  The Board remanded the claim of entitlement to an evaluation in excess of 30 percent for the cervical and thoracic spine disability on or after February 19, 2009 for further development.  That matter has since been returned to the Board for appellate review.

The Veteran appealed the claims denied by the Board to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the issue of entitlement to an increased evaluation for the left knee/leg disability on an extraschedular basis to the Board; the Court dismissed the other appealed claims consistent with the parties' terms in the Joint Motion.  Thus, the claims remaining on appeal are as stated above.

A review of the Virtual VA and VBMS electronic claims files reveals evidence of VA treatment added to the record while the cervical and thoracic spine disability was on remand and the left knee/leg disability was on appeal to the Court (Virtual VA).  The RO's October 2013 supplemental statement of the case (SSOC) reflects consideration of this evidence in relation to the remanded claim.  On review, this evidence shows that the Veteran continued to receive treatment for ongoing knee problems, which is a fact previously established in other records reviewed by the agency of original jurisdiction (AOJ) in connection with the left knee/leg claim decided herein.  In addition, the Veteran did not respond to the Board's January 2014 90-day letter, which provided him an additional opportunity to submit evidence or argument in support of his claim and to request return of the record to the AOJ.  Thus, this evidence does not materially alter the outcome and is not pertinent to this issue on appeal (i.e., does not have a bearing on the outcome of the appellate issues).  As such, the Board finds that remand for initial AOJ review of these records in relation to the left knee/leg claim is not necessary, and there is no prejudice in proceeding with adjudication of the claim.

The issue of entitlement to an evaluation in excess of 30 percent for the cervical and thoracic spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's residuals of multiple fracture injuries to the left knee and lower leg incurred in a motor vehicle accident with osteoporosis and chondromalaicia patella does not show such an exceptional or unusual disability picture that the available schedular evaluations for the service-connected disability are inadequate.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of multiple fracture injuries to the left knee and lower leg incurred in a motor vehicle accident with osteoporosis and chondromalaicia patella on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5013-5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with notification letters in February 2006 and March 2006 (Virtual VA), prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The February 2006 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The March 2006 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  The February 2006 letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim, and the March 2006 explained how disability ratings and effective dates are determined.  A May 2008 letter from the RO also explained the specific rating criteria for the disability.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran, his wife, and his representative.

The Veteran was also afforded multiple VA examinations in connection with his current claim, as discussed below.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.

The Board does observe that the April 2006 and March 2007 VA examiners did not review the claims file; however, the examiners did review the Veteran's own medical history and complaints, and they performed physical examinations that addressed the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As discussed in the prior March 2013 decision, the Veteran and his wife had contended that the April 2006 examination and the March 2007 examination were inaccurate.   The Veteran and his wife claimed that the examiners did not actually examine the Veteran or failed to record his complaints.   The statements of the Veteran and his wife in this regard are not credible.  The Board notes that a presumption or regularity applies to the actions of public officials. See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (stating that the Board is entitled to assume the competence of the examiner and the appellant has the burden of rebutting this).  The bare contentions of the Veteran and his wife are insufficient to rebut this presumption. 

Moreover, the Board notes there was no challenge to the adequacy of these VA examinations when the case was appealed to the Court.  Nor has any argument been made since the Joint Motion.  Indeed, the Joint Motion noted that the appellant did not dispute the Board's denial of an increased evaluation for residuals of multiple fracture injuries to the left knee and lower leg incurred in a motor vehicle accident with osteoporosis and chondromalaicia patella on a schedular basis.  Thus, it appears that they no longer challenged the adequacy of the examinations, as they otherwise would not have abandoned the issue of entitlement to an increased evaluation on a schedular basis.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with an SOC and SSOCs, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

In the August 2013 Joint Motion, it was specifically noted that the Veteran did not dispute the Board's denial of a schedular evaluation in excess of 20 percent for the left knee/leg disability.  Rather, the parties agreed that the Board did not provide adequate reasons and basis for the determination that extraschedular referral was not warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In this case, the Veteran is assigned a 20 percent evaluation for his left knee/leg disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5013-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  In this case, this evaluation assigned under Diagnostic Codes 5013-5262 indicates that the disability was rated as analogous to osteoporosis with joint manifestations, manifested by impairment of the tibia and fibula with knee disability.  A 20 percent evaluation is warranted under Diagnostic Code 5262 for impairment of the tibia and fibula with moderate knee or ankle disability.

When either a claimant or the evidence suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) (citing Colayong v. West, 12 Vet. App. 524, 536 (1999)); see also Bagwell v. Brown, 9 Vet. App. 337 (1996) (Board may deny referral for extraschedular rating in the first instance) and Floyd v. Brown, 9 Vet. App. 88 (1996) (Board precluded from assigning an extraschedular rating in the first instance).

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. at 115-16; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  In this case, the Board notes that the RO considered and denied extraschedular referral for this issue in the July 2007 SOC.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for the left knee/leg disability on an extraschedular basis.

During the April 2006 VA examination, the Veteran complained of knee pain and swelling at the end of the day, including as a result of movement.  He indicated that he had difficulty with activities at home because he had pain all over his body.  There were irregularities of the proximal diaphysis of the tibia of the left leg due to past trauma shown on x-ray.  There was no significant bony or joint abnormality shown.

At the March 2007 VA examination, the Veteran reported constant left knee pain, which was worse with standing and prolonged walking.  He reported that his left knee had a history of locking, giving way, and swelling.  He used a cane to walk.  On examination, there was no swelling or effusion, no instability, and no subluxation of the patella.  Flexion of the left knee was 0 to 100 degrees with limitation due to pain, and there was no additional limitation after repetitive use as a result of pain, fatigue, weakness, or incoordination.  Extension was -10 to 0 degrees with no change after repetition.  The anterior drawer sign and Lachman's were both negative. 

The Veteran's knee was reexamined in February 2009 at which time he reported deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  The Veteran reported no episodes of subluxation or dislocation.  He reported daily locking and repeated effusions.  The Veteran indicated that he had severe weekly flare-ups during which movement was more painful and he felt he needed to relax.  The Veteran noted that he was unable to stand for more than a few minutes or walk more than a few yards.  He used a cane, brace, crutches, walker, and wheelchair at various times.  His gait was antalgic, and there was evidence of abnormal weight bearing.  On examination, there was deformity, tenderness, pain at rest, weakness, and guarding.  There were clicks or snaps and grinding.  There was no instability, but there was abnormal tracking of the patella.  Flexion was limited to 5 to 45 degrees, and extension was limited by 5 degrees.  After repetitive use, there was further limitation due to pain.  Flexion was limited to 0 to 30 degrees and extension was limited to 5 degrees.  An MRI of the left knee showed a small joint effusion, but was otherwise normal.  The examiner noted that the Veteran's left lower extremity fracture had healed, but soft tissue damage to the surrounding ligamentous and musculotendinitis envelope prevented full excursion ability of the muscle tendon units and added to decreased strength and endurance of walking and use of the left lower extremity.  The examiner noted that the Veteran experienced decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength of all extremities.  The examiner assessed that the Veteran's knee pain prevented shopping, exercise, recreation, traveling, grooming, and driving.  It had a severe effect on chores and moderate effects on feeding, bathing, and toileting. 

During a September 2009 VA general medical examination, the Veteran reported a history of pain in the knee, locking, and giving way, as well as use of a brace and cane.  It was noted that his activities of daily living were well-maintained without difficulty.  The diagnosis was left knee arthritis with old, healed fracture of the proximal tibia.  Following examination, the examiner noted that the Veteran had multiple pain problems, predominantly in the left knee and cervical spine.  She indicated that the history of left knee weakness may moderately limit the Veteran's ability to function in a normal occupational environment.

During the February 2011 VA examination, the Veteran reported giving way, instability, pain, weakness, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation, no locking episodes, no effusion, and no symptoms of inflammation.  The Veteran reported weekly flare-ups precipitated by bending, walking, and standing.  He was unable to stand for more than a few minutes or walk more than a few yards.  He used two canes and a brace.  His gait was antalgic with poor propulsion, but there was no bone loss.  There was crepitation, clicks or snaps, and grinding.  There was no instability, but there was abnormal tracking of the patella.  Flexion of the left knee was 0 to 80 degrees, and extension was normal with no additional limitation after repetitive use.  There was pain on use of the joint.  The examiner felt that the left knee disability prevented exercise and sports and moderately effected chores, shopping, and traveling.

In regard to the Thun factors outlined above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  See also VAOGCPREC 6-96 (Aug. 16, 1996).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's service-connected left knee/leg disability is manifested by signs and symptoms such as pain, stiffness, locking, fatigue, and weakness, which required him to use a brace and cane, limited his ability to walk for long periods, and limited his ability to perform activities, such as sports, shopping, and travel.  See, e.g., March 2007, February 2009, February 2011 VA examination reports.  As discussed in the Board's March 2013 decision, the Veteran's complaints of pain and reduced motion are fully considered in the assigned evaluation.

The Board recognizes the Veteran's assertion that the Board did not specifically address whether the symptomatology in addition to pain and limited motion, such as giving way, clicks, grinding, locking, and abnormal tracking of the patella, was contemplated in the evaluation assigned for his left knee/leg disability.  Initially, the Board notes that the March 2013 decision included a discussion of the other ratings available under other diagnostic codes for the knee, but found that the Veteran's disability was not productive of such manifestations.  For example, although the Veteran reported a history of giving way, the objective findings did not confirm recurrent subluxation or lateral instability.  In other words, it cannot be said that the schedular evaluations available are inadequate simply because the Veteran's disability was not productive of certain manifestations to warrant evaluation under other potentially applicable criteria.

In addition, the Board finds that the symptoms of the Veteran's left knee/leg disability, as outlined in detail above, and the resulting functional impairment, are contemplated by the 20 percent evaluation under Diagnostic Code 5262 for impairment of the tibia and fibula with moderate knee or ankle disability.  Indeed, the fact that the rating criteria under Diagnostic Code 5262 provide evaluations based on whether the disability is slight, moderate, or marked shows that the ratings contemplate the overall effect of the Veteran's severity of the symptomatology.  In other words, it does not require specific manifestations, but rather considers any symptomatology affecting the knee. 

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Nevertheless, even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  In this case, the evidence does not show that these related factors are present.

Specifically, the Board finds that the record does not reflect, nor does the Veteran contend, that his left knee/leg disability resulted in any hospitalizations.

In regard to employment, the Board does observe that the Veteran has not worked since his military retirement in 2002.  See, e.g., February 2009 and February 2011 VA examination reports.  The February 2009 VA examiner noted that the Veteran tried to find work thereafter, but was unable to do so.  However, the evidence does not show that he is unemployed due solely to his service-connected left knee/leg disability.  For example, the Veteran indicated in his January 2006 claim and May 2007 notice of disagreement that he was having difficulty finding suitable employment due multiple service-connected disabilities.  The February 2009 VA examiner indicated that the Veteran was unable to drive due to neck pain and dizziness, which prevented him from finding gainful employment.  In his April 2009 individual unemployability application, the Veteran indicated that he was unable to secure or follow a substantially gainful occupation due to his bilateral knee and lumbar spine disabilities.  Indeed, the RO's grant of individual unemployability in May 2010 was based on consideration of the combined effects of the Veteran's service-connected disabilities.  

Moreover, the September 2009 VA examiner stated that the Veteran's history of left knee weakness may only moderately limit the Veteran's ability to function in a normal occupational environment.  

In summary, the evidence of record does not establish that the Veteran's left knee/leg disability would cause impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left knee/leg disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell, supra; Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Thus, the Board finds that the weight of the evidence is against the Veteran's claim for an increased evaluation for the left knee/leg claim on an extraschedular basis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.





ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of multiple fracture injuries to the left knee and lower leg incurred in a motor vehicle accident with osteoporosis and chondromalaicia patella on an extraschedular basis is denied.


REMAND

On review, the Board finds that a clarifying VA medical opinion is needed in connection with an increased evaluation for the Veteran's cervical and thoracic spine disability.  In particular, the February 2011 VA examiner noted the results of an electrodiagnostic study performed that same month.  This report indicated that there was evidence of bilateral sensory motor median neuropathy that was mild to moderate in nature.  However, it is unclear whether these findings are neurological manifestations of the service-connected cervical and thoracic spine disability.

In addition, the Board observes that the October 2013 SSOC (addressing the increased spine rating) was sent to the Veteran and Disabled American Veterans.  However, on review, the Veteran's current representative is the Texas Veterans Commission (see August 2008 VA Form 21-22), and this organization should be provided with a copy of this SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a copy of the October 2013 SSOC to the Veteran's representative, which is currently the Texas Veterans Commission.

2.  Then, the AOJ should refer the Veteran's claims file to the February 2011 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the current severity and manifestations of the Veteran's degenerative disc disease of the cervical and thoracic spine with herniated discs at C4-C5.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should then clarify whether the findings in the February 2011 electrodiagnostic study (as noted in the February 2011 VA examination report), represent neurological manifestations of the service-connected cervical and thoracic spine disability.

If the examiner is unable to distinguish between symptoms associated with the service-connected cervical and thoracic spine disability and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


